Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “fastening means” recited in claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-13 are objected to because of the following informalities:
In claim 1:
	Line 7, “gripping means” should –a gripping means--.
In claim 2:
	Line 2, “a central axial gap where” should be –a central axial gap, wherein--.
In claim 4:
	Line 3, “a mobile station” should be –the mobile station--;
	Line 4, “a first shaft” should be –the first shaft--;
	Line 6, “gripping means” should be –the gripping means--;
	Line 8, “transport means” should be –the transport means--;
	Line 11, “a non-movable reel” should be –the non-removal reel--.
In claims 8 and 12-13:
	Line 2, “they” should be –both--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, the phrase, “fastening means to fasten the non-movable reel to the second shaft,” is indefinite and vague.  Which element constitutes “fastening means?”

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.
Claims 2-13 would be allowable if rewritten to overcome the objection(s)/rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 1-13 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every step and element recited in the claim, especially the concept of loading a first product onto a movable reel, a gripping means and a transport means transporting from a mobile station to the movable reel on a loading side, hooking the first product of the movable reel on a non-movable reel and transfer the first product until completely emptying from the movable reel, continuously providing a second product on the movable reel, to simultaneously transfer the first product back to the movable reel from the non-movable reel, and the gripping means holding the winded movable reel on the loading side, and actuate the transport means to move the gripping means together with the movable reel toward the loading position.  The prior art of record shows a transfer means and a gripping means to load onto a reel that can move by a pivot, but it lacks each step with a stationary reel used in a certain way as claimed by the applicant.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
4/29/22
/SANG K KIM/           Primary Examiner, Art Unit 3654